IN THE SUPREME COURT OF THE STATE OF NEVADA


                TONY LEE HOBSON,                                        No. 69981

                              vs.
                                  Appellant,
                                                                               FILED
                THE STATE OF NEVADA,
                                                                               MAY 0 3 2016
                                  Respondent.
                                                                               TRACE K I INDPMAN
                                                                            CLERK OF SUPREME COURT
                                        ORDER DISMISSING APPEAL            By
                                                                                 DEPUTY CLEITU

                             This is an appeal from a district court order denying a pretrial
                petition for a writ of habeas corpus. Eighth Judicial District Court, Clark
                County; William D. Kephart, Judge.
                             Our review of this appeal revealed a potential jurisdictional
                defect. Specifically, an order denying a pretrial petition for writ of habeas
                corpus is not an appealable order.     See Gary v. Sheriff, 96 Nev. 78, 605
P.2d 212 (1980) (an order denying pretrial habeas relief is an intermediate
                order that may be challenged in a timely appeal from the judgment of
                conviction); Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135
                (1990) (the right to appeal is statutory; where no statute or court rule
                provides for an appeal, no right to appeal exists). Accordingly, we ordered
                appellant's counsel to show cause why this appeal should not be dismissed
                for lack of jurisdiction.
                             Appellant's counsel has now filed his response. Counsel relies
                on this court's decision in Nix 0. State, 91 Nev. 613, 541 P.2d 1 (1975), for
                the proposition that his proper course of action, in order to avoid waiving
                his challenge to the district court order, is to appeal that order pursuant to
                NRS 34.380.     See id. at 614, 541 P.2d 1-2. However, NRS 34.380, the
                statute upon which the court in Nix relied, was amended in 1979 to
                remove this court's jurisdiction "to entertain an appeal from an order

SUPREME COURT
     OF
   NEVADA


AJ1 1947A e74
                                                                                       IG-I3815
                 denying a pretrial petition for a writ of habeas corpus . . . ." 1 Gary, 96
Nev. at 79, 605 P.2d at 213. The court in Gary went on to state that "the
                 preclusion of appellate review of the denial of a habeas petition . . . is a
                 reasonable legislative regulation of the writ." Id. at 80, 605 P.2d at 214.
                                  NRS 34.575(1) provides that lain applicant who,           after
                 conviction or while no criminal action is pending against the applicant,
                 has petitioned the district court for a writ of habeas corpus and whose
                 application for the writ is denied, may appeal to the" supreme court from
                 the order and judgment of the district court. (Emphasis added). A
                 petitioner who faces a criminal action, like appellant here, is not permitted
                 to appeal from an order denying his pretrial habeas petition. Accordingly,
                 we
                                  ORDER this appeal DISMISSED. 2



                                                                 fresA    ' J.
                                               Hardesty


                                                                                         J.
                 Saitta                                            Pickering


                 cc: Hon. William D Kephart, District Judge
                      Tanasi Law Offices
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk

                          1 NRS   34.380 was subsequently replaced in 1985 by NRS 34.710.

                          2 Appellant's   motion for stay is denied.


SUPREME COURT
        OF
     NEVADA


(0) 19474    e                                               2